Case: 21-10576   Document: 00516089831   Page: 1    Date Filed: 11/11/2021




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                            November 11, 2021
                            No. 21-10576                       Lyle W. Cayce
                          Summary Calendar                          Clerk


   Melinda Hamilton,

                                                   Plaintiff—Appellant,

                                versus

   Mike Bloomberg 2020, Incorporated,

                                                   Defendant—Appellee,

                        consolidated with
                          _____________

                            No. 21-10577
                          _____________

   Argunda Jefferson,

                                                   Plaintiff—Appellant,

                                versus

   Mike Bloomberg 2020, Incorporated,

                                                   Defendant—Appellee,

                        consolidated with
Case: 21-10576     Document: 00516089831          Page: 2    Date Filed: 11/11/2021

                                   No. 21-10576
                            c/w Nos. 21-10577 & 21-10578

                               _____________

                                 No. 21-10578
                               _____________

   Gregory Snow,

                                                            Plaintiff—Appellant,

                                       versus

   Mike Bloomberg 2020, Incorporated,

                                                            Defendant—Appellee.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                           USDC Nos. 4:20-CV-488,
                           4:20-CV-489, 4:20-CV-490


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          To remove a diversity action to federal court, the amount in
   controversy must exceed $75,000. 28 U.S.C. § 1332. Ex-employees of Mike
   Bloomberg 2020 sued the campaign in Texas state court seeking $42,000 in
   owed wages and a litany of unquantified damages. But they also stated that
   they sought less than $75,000. The campaign removed the case to federal
   court, arguing that the number of claims and prior representations of counsel
   demonstrated each suit exceeded $75,000 in value. We agree. Because the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-10576      Document: 00516089831          Page: 3     Date Filed: 11/11/2021




                                    No. 21-10576
                             c/w Nos. 21-10577 & 21-10578

   campaign met its burden of demonstrating the amount in controversy was
   met and its ex-employees failed to demonstrate to a legal certainty that the
   amount was not satisfied, the district court properly exercised jurisdiction.
   We AFFIRM.
                                          I.
          In late 2019 and early 2020, Michael Bloomberg sought the
   Democratic nomination for President of the United States. He designated
   “Mike Bloomberg 2020” as his official campaign. In preparation for the
   Texas Democratic primary, the campaign hired the plaintiffs to work in
   various campaign roles. In March 2020, Bloomberg announced he was
   suspending his presidential campaign. The campaign subsequently notified
   the plaintiffs that it was terminating their employment. Each of the ex-
   employees filed suit in Texas state court against the campaign for damages.
   The campaign removed each of the actions to federal court based on diversity
   jurisdiction. After a failed attempt by the plaintiffs to remand the suits, the
   court granted the campaign summary judgment on all the claims asserted by
   its ex-employees. The plaintiffs now appeal, challenging only the district
   court’s subject matter jurisdiction.
                                          II.
          This court reviews a determination of jurisdiction de novo. White v.
   FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (citing Allen v. R & H Oil &
   Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995)). Generally, jurisdiction must
   exist at the time of removal. Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th
   Cir. 2001) (citing Texas Beef Group v. Winfrey, 201 F.3d 680, 686 (5th Cir.
   2000). Under this general rule, in a diversity action the removing party must
   demonstrate complete diversity of the parties and that the amount in
   controversy is more than $75,000. See De Aguilar v. Boeing, Co., 47 F.3d
   1404, 1408 (5th Cir. 1995); see also 28 U.S.C. § 1332.




                                           3
Case: 21-10576      Document: 00516089831          Page: 4    Date Filed: 11/11/2021




                                    No. 21-10576
                             c/w Nos. 21-10577 & 21-10578

          The complete diversity of the parties is not at issue here; rather, the
   plaintiffs challenge whether their claims crossed the $75,000 threshold at the
   time of removal. How we determine if the amount in controversy is met
   depends on whether the plaintiffs “demanded a specific amount of damages”
   in their complaints. Scarlott v. Nissan N. Am., Inc., 771 F.3d 883, 888 (5th
   Cir. 2014). If a specific amount was demanded, the amount stated in the
   complaint is dispositive if it “is apparently made in good faith.” Id. (internal
   quotation marks omitted) (quoting Boelens v. Redman Homes, Inc., 748 F.2d
   1058, 1069 (5th Cir. 1989)). When indeterminate damages are alleged, “the
   removing defendant has the burden of proving, by a preponderance of the
   evidence, that the amount in controversy exceeds [the jurisdictional
   requirement].” Id. (citing De Aguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir.
   1993)).
          Here, each of the plaintiffs alleged they sought “monetary relief of
   $75,000 or less, including damages of any kind, penalties, costs, expenses,
   pre-judgment interest, and attorney fees.” However, in their complaints, the
   plaintiffs made specific allegations that each was “due $42,000 in wages plus
   lost health insurance benefits.”        They additionally alleged damages
   “including, lost wages, lost earning capacity, mental anguish, emotional pain
   and suffering, lost employment benefits, inconvenience, loss of enjoyment of
   life, damage to professional reputation, and other damages.” Upon removal,
   the burden on the campaign was to demonstrate that the additional damages
   sought by its ex-employees exceeded $33,000 in value per plaintiff.
          The campaign produced demand letters from its ex-employees’
   attorney asserting that he had already incurred $10,000 in legal fees for each
   plaintiff. The campaign also presented analogous evidence from similar
   cases, some handled by its ex-employees’ counsel, to argue that the plaintiffs’
   other categories of damages were patently worth more than $23,000. We
   conclude that the campaign thereby satisfied its “burden of proving . . . that



                                          4
Case: 21-10576         Document: 00516089831               Page: 5      Date Filed: 11/11/2021




                                         No. 21-10576
                                  c/w Nos. 21-10577 & 21-10578

   the amount in controversy exceeds [the jurisdictional threshold].” Scarlott,
   771 F.3d at 888 (citing De Aguilar, 11 F.3d at 58); see White, 319 F.3d at 675
   (affirming district court’s determination that “the lengthy list of
   compensatory and punitive damages sought by [plaintiff], when combined
   with attorney’s fees, would exceed $75,000” (citing Allen, 63 F.3d at 1336)).
           But the inquiry does not necessarily end here. Even if the removing
   party demonstrates the amount in controversy is met, a plaintiff can show
   “that, as a matter of law, it is certain” that the jurisdictional amount will not
   be recovered. De Aguilar, 47 F.3d at 1411. However, this is “not a burden-
   shifting exercise.” Id. at 1412. A “plaintiff must make all information known
   at the time” the complaint is filed. Id. The ex-employees argue that under
   Texas law, they could be limited to recovering less than $75,000. This is
   correct. Under Texas Rule of Civil Procedure 47 a maximum recovery
   amount can be set by the court. Tex. R. Civ. P. 47. But at the time of
   removal, no such bar had been instituted, so plaintiffs’ argument fails.
           The plaintiffs also assert that they each legally bound themselves to
   seek less than $75,000 in damages. They attached signed declarations to
   their motions to remand stating, “I irrevocably limit my recovery of damages
   for the harms and losses I have sustained as set forth in my First Amended
   Petition to $75,000.” But our precedent states that “[l]itigants who want to
   prevent removal must file a binding stipulation or affidavit with their
   complaints; once a defendant has removed the case, St. Paul Mercury Indem.
   Co. v. Red Cab Co., 303 U.S. 283, 292 (1938), makes later filings irrelevant.”
   De Aguilar, 47 F.3d at 1412 (internal quotation marks omitted) (quoting In re
   Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992)). 1 Because the plaintiffs’


           1
              In limited circumstances later filings could be considered, i.e., “if the basis for
   jurisdiction is ambiguous at the time of removal.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d
   880, 883 (5th Cir. 2000). But at the time the campaign removed these cases, the amount




                                                 5
Case: 21-10576       Document: 00516089831            Page: 6      Date Filed: 11/11/2021




                                      No. 21-10576
                               c/w Nos. 21-10577 & 21-10578

   signed declarations were not included with their complaints, prior to the time
   of removal, they are insufficient to meet the legal certainty standard.
                                           III.
          The campaign met its burden of demonstrating the amount in
   controversy was met when it removed these cases to federal court. By
   contrast, its ex-employees failed to show, by legal certainty, that they would
   not recover damages meeting the jurisdictional threshold. Accordingly, the
   district court properly had diversity jurisdiction over these actions.
                                                                        AFFIRMED.




   in controversy was not ambiguous because it was readily substantiated by the damages
   alleged in plaintiffs’ complaints and their counsel’s pre-removal correspondence to the
   campaign.




                                             6